DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling in view Schreiber and in view of Shannon et al. (Shannon, US PGPub 2019/0220717).
	Referring to Claim 1, Frohling teaches a radar transceiver (Fig. 4 #402; [0039]); and a processor (Fig. 4 #403; [0039]) operably connected to the radar transceiver, the processor configured to: transmit, via the radar transceiver, radar signals to detect an object, identify range information about a range between the electronic device and the object, select, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the object, and identify, based on the one or more signals, information about the object; See claims 11 and 17, but does not explicitly disclose nor limit determine whether the object includes a pattern code based on reflections of the radar signals received by the radar transceiver, in response to a determination that the object includes the pattern code, identify range information about a range between the electronic device and the pattern code, select, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the pattern code, and identify, based on the one or more signals, information about the pattern code, nor that the pattern code includes a repeating pattern of alternating reflective and non-reflective strips of varying widths along a single plane representing a pattern code.
	However, Schreiber teaches determine whether the object includes a pattern code based on reflections of the radar signals received by the radar transceiver, in response to a determination that the object includes the pattern code, identify range information about a range between the electronic device and the pattern code, select, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the pattern code, and identify, based on the one or more signals, information about the pattern code; See Fig. 4 and 5 and associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling with the code reading as taught by Schreiber so as to provide techniques for tracking of systems, components, semiconductor chips, vehicles or other manufactured goods.
	Further, Shannon teaches a repeating pattern of alternating reflective and non-reflective strips of varying widths along a single plane representing a pattern code; [0067].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frogling as modified by Schreiber with the reflective and non-reflective code as taught by Shannon as it allows for the element set to be decodable from a greater distance between the article and image capture device.
	Referring to Claims 2 and 12, Frohling as modified by Schreiber and Shannon teaches wherein: to determine that the object includes the pattern code, the processor is configured to identify, from the reflections of the radar signals that are reflected off of the pattern code, multiple strips including the reflective and the non-reflective strips, wherein a first portion of the multiple strips are a first level of reflectiveness and a second portion of the multiple strips are a second level of reflectiveness and a strip from the first portion of the multiple strips is adjacent to a strip of the second portion of the multiple strips; and the information is identified from the pattern code based on at least one of widths of the first portion of the multiple strips and widths of the second portion of the multiple strips; See Fig. 4 and 5 as well as associated text related to the figures and example section of Schreiber disclosing the 3D code reading.
	Referring to Claims 5 and 15, Frohling as modified by Schreiber and Shannon teaches wherein: the information indicates a status an external object with respect to the electronic device; and to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals, over a period of time, obtain Doppler information from the raw radar signals, remove a component of the Doppler information that corresponds to static signals, and determine the status of the external object based on remaining components from the Doppler information; See Fig. 1 and 2 and associated text of Frohling as well as [0011] and Fig. 4 and 5 and associated text of Schreiber.
	Referring to Claims 6 and 16, Frohling as modified by Schreiber and Shannon teaches wherein: the radar transceiver includes multiple antennas, and to identify the information about the pattern code, the processor is further configured to: identify a pattern based on a position and a quantity of bit conductors that are positioned over the multiple antennas, wherein a first portion the multiple antennas are covered by the bit conductors respectively and a second portion of the multiple antennas that are not covered by any of the bit conductors, and identify the information based on the pattern; See Fig. 4 and 5 as well as associated text related to the figures and example section of Schreiber disclosing the 3D code reading.
	Referring to Claim 11, Frohling as modified by Schreiber and Shannon teaches transmitting, via a radar transceiver of an electronic device, radar signals to detect an object; determining whether the object includes a pattern code based on reflections of the radar signals received by the radar transceiver; in response to determining that the object includes a repeating pattern of alternating reflective and non-reflective strips of varying widths along a single plane representing the pattern code, identify range information about a range between the electronic device and the pattern code; selecting, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the pattern code; and identifying, based on the one or more signals, information about the pattern code; See rejection of Claim 1 above.

Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling as modified by Schreiber and Shannon in view of Villano.
	Referring to Claims 3 and 13, Frohling as modified by Schreiber and Shannon teaches wherein to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals; select the one or more signals from the raw radar signals, based on at least one of the range information and angle information corresponding to a location of the pattern code; estimate the widths of the first portion of the multiple strips and the widths of the second portion of the multiple strips; and decode the estimated widths of the first portion and the estimated widths of the second portion to identify an identity of the pattern code, wherein the information is identified based on the identity of the pattern code; see citations above, but does not explicitly disclose or limit identify leakage interference from the raw radar signals; remove the leakage interference from the raw radar signals; after the leakage interference is removed from the raw radar signals,.
	However, Villano identify leakage interference from the raw radar signals; remove the leakage interference from the raw radar signals; after the leakage interference is removed from the raw radar signals, See abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling as modified by Schreiber and Shannon with the interference processing as taught by Villano which leads to an improved suppression of interference signals which are caused by simultaneously received radar echoes.
	Referring to Claims 4 and 14, Frohling as modified by Schreiber, Shannon and Villano teach wherein to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals; identify leakage interference from the raw radar signals; remove the leakage interference from the raw radar signals; after the leakage interference is removed from the raw radar signals, select the one or more signals from the raw radar signals based on the range information; generate a two-dimensional image by beam forming based on the one or more signals; and classify the two-dimensional image to identify the information; see combined citations provided above.
		
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling as modified by Schreiber and Shannon in view of Nemeth.
	Referring to Claims 10 and 20, Frohling as modified by Schreiber and Shannon teach the limitations of Claims 1 and 11, but do not explicitly disclose nor limit wherein: the electronic device further includes a sensor; and when the radar signals do not detect the object that includes the pattern code, the processor is further configured to: receive sensor data from the sensor, and identify an environment around the electronic device from the reflections of the radar signals and the sensor data.
	However, Nemeth teaches the use of a radar sensor for identifying a surrounding environment; See Claim 1 for example.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling as modified by Schreiber and Shannon with the radar sensor as taught by Nemeth so as to provide data about the surrounding environment to provide situational awareness information.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646